Case 5:19-cv-00548-CEM-PRL Document 202 Filed 07/22/20 Page 1 of 5 PageID 4100




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             OCALA DIVISION

 CHERYL WEIMAR,

        Plaintiffs,

 v.                                            CASE NO.: 5:19-cv-548-CEM-PRL

 THE FLORIDA DEPARTMENT OF
 CORRECTIONS, KEITH TURNER,
 and RYAN DIONNE,

      Defendants.
 ________________________________/

      PETITION FOR WRIT OF HABEAS CORPUS AD TESTIFICANDUM

        COMES NOW the Plaintiff, Cheryl Weimar, by and through the undersigned

 attorney, and request a Writs of Habeas Corpus ad Testificandum for the following

 prisoner:

        1.    The above styled case is set for trial beginning December 1, 2020, at

 8:30 a.m. at the Federal Courthouse, Courtroom 5B, 207 Northwest Second Street

 Ocala, Florida 34475.

        2.    The following person is a necessary witness who is confined by the

 Florida Department of Corrections at the place below and must be transported to trial

 in this matter:

      Jacquelin Langley, U38186
      Gadsden Correctional Facility
      6044 Greensboro Highway
Case 5:19-cv-00548-CEM-PRL Document 202 Filed 07/22/20 Page 2 of 5 PageID 4101




    Quincy, Florida 32351-9100

        3.     It is necessary to have said witness before this Court for the purpose of

 testifying on behalf of the Plaintiff at said trial.

        4.     The Defendants object to Ms. Langley attending trial, and

 unsurprisingly, also object to leave for Plaintiff to take her deposition as it will fall

 out of the current allotted amount. The Defendants claim it is “late notice” or that

 she was not previously disclosed, which is not entirely accurate. The Defendants,

 and specifically FDC, were aware that she was present at the Work Camp on August

 21, 2019. There were hundreds of inmates present on the date of the attack and

 Plaintiff, only having recently spoken to Ms. Langley, only made contact with her

 in July of 2020.

        5.     Ms. Langley was an eyewitness to the actual beating itself, including

 overhearing statements by Ms. Weimar outside the A Dorm such as “I declared a

 psych out, I don’t understand what is happening, I need help.”

        6.     What is clear is that the Defendants’ objection really stems from

 testimony itself, which is damaging to the defenses in the case and supports the

 Plaintiff’s allegations.

        7.     This witness is essential and must be present at trial for Plaintiff to not

 be prejudiced in presenting the facts and testimony that support her claims. Plaintiff

 cannot obtain her deposition because the Defendants object to additional
Case 5:19-cv-00548-CEM-PRL Document 202 Filed 07/22/20 Page 3 of 5 PageID 4102




 depositions, and Defendants also object to bringing her to trial, which creates an

 issue because she is incarcerated and Plaintiff cannot otherwise compel her

 attendance at trial.

       WHEREFORE, Plaintiff, Cheryl Weimar, requests that this Honorable Court

 issue a writ of Habeas Corpus Ad Testificandum, directing the Department to

 proceed to the aforesaid penal institution and there take into custody the body of the

 said Witness and have subject before the Court at the time and place above specified,

 then and there to testify as aforesaid; and upon completion of testimony to return the

 said witness to the custody of the Warden of the aforesaid penal institution; and also

 directing the said Warden to deliver the Witness up for this purpose.

                                        Respectfully submitted,

                                        ANDREWS LAW FIRM
                                        822 North Monroe Street
                                        Tallahassee, Florida 32303
                                        T: (850) 681-6416 / F: 681-6984

                                        /s/ Ryan J. Andrews
                                        STEVEN R. ANDREWS (FBN: 0263680)
                                        steve@andrewslaw.com
                                        JOHN M. VERNAGLIA (FBN 1010637)
                                        john@andrewslaw.com
                                        RYAN J. ANDREWS (FBN 0104703)
                                        ryan@andrewslaw.com
                                        service@andrewslaw.com
                                        Attorneys for Plaintiff
Case 5:19-cv-00548-CEM-PRL Document 202 Filed 07/22/20 Page 4 of 5 PageID 4103




                     LOCAL RULE 3.01(g) CERTIFICATE

       Pursuant to Rule 3.01(g) of the Local Rules of the Middle District of Florida,

 the undersigned has conferred with counsel for Defendants via email and phone

 regarding this Motion, and reports that Defendants oppose this Motion and all relief

 requested herein.


                                       /s/ Ryan J. Andrews
                                       RYAN J. ANDREWS
Case 5:19-cv-00548-CEM-PRL Document 202 Filed 07/22/20 Page 5 of 5 PageID 4104




                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been

 served by electronic service on this 22nd day of July, 2020, to:

        Thomas Gonzalez, Esq.                    Juan Martinez, Esq.
        Gregory Hearing, Esq.                    Gray Robinson, P.A.
        Gray Robinson, P.A.                      333 S.E. 2nd Avenue, Suite 3200
        401 East Jackson Street, Suite 2700      Miami, Florida 33131
        Tampa, FL 33602                          juan.martinez@gray-robinson.com
        Thomas.gonzalez@gray-                    Counsel for Defendant FDC
        robinson.com
        gregory.hearing@gray-robinson.com
        Sherry.Knox@gray-robinson.com
        Karen.Harris@gray-robinson.com
        Counsel for Defendant FDC

        Thomas R. Thompson, Esq.                 Robert B. Buchanan, Esq.
        Mallory R. Bennett, Esq.                 Siboni & Buchanan, PLLC
        Thompson, Crawford & Smiley              1900 SE 18th Avenue, Suite 300
        1330 Thomasville Road                    Ocala, Florida 34471
        Tallahassee, FL 32303                    rbuchanan@sbtrial.com
        tom@tcslawfirm.net                       aperry@sbtrial.com
        mallory@tcslawfirm.net                   Counsel for Defendant K. Turner
        rebecca@tcslawfirm.net
        karen@tcslawfirm.net
        Counsel for Defendant R. Dionne

                                        /s/ Ryan J. Andrews
                                        RYAN J. ANDREWS
